UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7760



GRADY EDWARD LLOYD,

                                              Plaintiff - Appellant,

          versus


P.E. MCLEOD, Warden; FNU MACTAGGART, Associate
Warden; FNU CLAYTON, Associate Warden; FNU
RANDELL, Official,

                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(CA-02-3137-2-18-BG)


Submitted:   January 30, 2003             Decided:   February 5, 2003


Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Grady Edward Lloyd, Appellant Pro se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Grady Edward Lloyd appeals from the district court’s order

accepting the recommendation of the magistrate judge and dismissing

without prejudice his 42 U.S.C. § 1983 (2000) complaint.                   The

district court’s dismissal without prejudice is not appealable. See

Domino Sugar Corp. v. Sugar Workers’ Local Union 392, 10 F.3d 1064,

1066-67 (4th Cir. 1993).   A dismissal without prejudice is a final

order only if “‘no amendment [in the complaint] could cure the

defects in the plaintiff’s case.’”       Id. at 1067 (quoting Coniston

Corp. v. Village of Hoffman Estates, 844 F.2d 461, 463 (7th Cir.

1988)).   In ascertaining whether a dismissal without prejudice is

reviewable in this court, the court must determine “whether the

plaintiff could save his action by merely amending his complaint.”

Domino Sugar, 10 F.3d at 1066-67.       In this case, Lloyd may move in

the district court to reopen his case and to file an amended

complaint specifically alleging facts sufficient to state a claim

under 42 U.S.C. § 1983.       Therefore, the dismissal order is not

appealable.    Accordingly,    we   dismiss   the   appeal   for    lack    of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                                   DISMISSED




                                    2